Citation Nr: 0011900	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  96-43 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
anal fistula.

2.  Entitlement to a disability rating in excess of 
20 percent for the residuals of shell fragment wounds to the 
left hip and buttock.

3.  Entitlement to a disability rating in excess of 
10 percent for the residuals of a shell fragment wound to the 
left calf.

4.  Entitlement to a disability rating in excess of 
10 percent for paralysis of a branch of the left saphenous 
nerve.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from June 1966 to August 1969.  
These matters come to the Board of Veterans' Appeals (Board) 
from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) pertaining to the 
issues shown above.  The veteran has perfected an appeal of 
that decision.

In his April 2000 informal hearing presentation the veteran's 
representative raised the issue of clear and unmistakable 
error in the January 1970 rating decision in which the RO 
originally granted service connection for the residuals of 
the shell fragment wounds.  38 U.S.C.A. § 5109A (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.105(a) (1999).  He asserted that 
the RO should have granted service connection and assigned 
compensable ratings for additional disabilities resulting 
from the shell fragment wounds.  He also claims that the RO's 
January 1985 denials of service connection for an anal 
fistula and varicose veins of the left lower extremity were 
clearly and unmistakably erroneous.  These issues have not 
yet been adjudicated by the RO, and are referred to the RO 
for appropriate action.  Bruce v. West, 11 Vet. App. 405 
(1998).


REMAND

During a September 1998 hearing the veteran testified that he 
had received treatment for his service-connected disabilities 
from the VA medical center (MC), but the records of treatment 
prior to January 1996 and subsequent to July 1996 are not in 
file.  In his substantive appeal dated in September 1996, the 
veteran made statements that could be construed as reporting 
VA testing and treatment subsequent to July 1996, for his 
claimed fistula.  Under Bell v. Derwinski, 2 Vet. App. 611 
(1992), VA is deemed to have constructive knowledge of 
certain documents which are generated by VA agents or 
employees, including VA physicians.  Id. at 612-13.  If those 
documents predate a Board decision on appeal, are within VA's 
control, and could reasonably be expected to be part of the 
record, then "such documents are, in contemplation of law, 
before the Secretary and the Board and should be included in 
the record."  Id. at 613.  If such material could be 
determinative of the claim, a remand for readjudication is in 
order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

The veteran was provided VA medical examinations in October 
1997 and April 1999, but those examinations did not fully 
document all of the residuals of the in-service shrapnel 
wounds.  The Board finds, therefore, that additional 
examinations are warranted.  See Abernathy v. Principi, 3 
Vet. App. 461, 464 (1992) (if an examination is not adequate 
for rating purposes, another examination should be provided).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for the residuals 
of the shrapnel wounds since December 
1994.  After securing the necessary 
release, the RO should obtain copies of 
such records that are not in file.  
Specifically, the RO should obtain copies 
of all of the records of treatment that 
the veteran received from the VAMC since 
December 1994.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of all of the 
residuals of the in-service shrapnel 
injuries.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner in 
conjunction with the examination, and its 
receipt and review should be acknowledged 
in the examination report.  The 
examination should include any diagnostic 
tests or studies, including X-ray 
studies, that are deemed necessary for an 
accurate assessment, and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should conduct a thorough 
examination of the hips, buttocks, and 
lower extremities, and describe any 
anatomical damage found, including the 
degree of any muscle injury resulting 
from the shrapnel wounds.  The examiner 
should designate the specific muscle 
groups affected by the shrapnel wounds, 
including a description of any 
involvement of multiple muscle groups.  
The examiner should document any evidence 
of scarring, fascial defect, loss of 
muscle substance, atrophy, or impaired 
tonus.  The examiner should also document 
any of the cardinal signs of muscle 
injury, including loss of power, 
weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, 
and uncertainty of movement.

The examiner should also be asked to 
evaluate any functional loss due to pain 
or weakness, and to document all 
objective evidence of those symptoms.  In 
addition, the examiner should provide an 
opinion on the degree of any functional 
loss that is likely to result from a 
flare-up of symptoms or on extended use 
and not limit his/her evaluation of 
disability to a point in time when the 
symptoms are quiescent.  The examiner 
should also document, to the extent 
possible, the frequency and duration of 
exacerbations of symptoms.  

3.  The veteran should be afforded a VA 
neurology examination to determine the 
nature and extent of any nerve injury 
resulting from the shrapnel wounds.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination, and its receipt and 
review should be acknowledged in the 
examination report.  The examination 
should include any diagnostic tests or 
studies, including electromyography or 
nerve conduction studies, that are deemed 
necessary for an accurate assessment, and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should conduct a thorough 
neurology examination of the hips, 
buttocks, and lower extremities, and 
provide a diagnosis for any pathology 
found.  The examiner should describe any 
nerve damage resulting from the shrapnel 
injuries, including a designation of the 
affected nerve.  The examiner should 
indicate whether any paralysis is mild, 
moderate, or severe.  The examiner should 
also provide an opinion on whether the 
veteran's complaints of pain and weakness 
in the left lower extremity are due to 
the residuals of the shrapnel wounds, or 
to an unrelated cause.  The examiner 
should provide the complete rationale for 
his/her opinion.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues of 
increased ratings for the service-
connected disabilities and whether new 
and material evidence has been submitted 
to reopen the claim of entitlement to 
service connection for an anal fistula.  
If any benefit requested on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The veteran is advised that the examinations requested in 
this remand are deemed necessary to evaluate his claims and 
that a failure, without good cause to report for such 
examinations, could result in the denial of his claims.  38 
C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


